Citation Nr: 1213168	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the thoracic and lumbosacral spine, including as due to an undiagnosed illness.

2. Entitlement to an initial compensable evaluation for a right foot scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993. There is also by the Veteran's report a current period of military service, the exact dates of which have not yet been verified.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for a residual scar, status post right foot surgery; and denied service connection for degenerative disc disease of the thoracic and lumbosacral spine. The Veteran appealed therefrom, including the initial assigned noncompensable (0 percent) evaluation for his service-connected right foot scar. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Records indicate that the Veteran was originally scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) of the Board in mid-March 2012.         However, three days prior to the hearing he contacted his designated representative and requested rescheduling of the hearing due to being out of the country on a military deployment. The representative forwarded this information to the Board. Given the Veteran's circumstances he obviously could not attend the original hearing, and another one must be scheduled. The scheduling of Board hearings other than those held at the Board's Central Office in Washington, D.C. is a matter reserved to the RO.

On remand, the RO should initially contact the Veteran to determine when                his deployment is expected to end. Moreover, the Board sees that the Veteran                  in his July 2010 VA Form 9 (Substantive Appeal) requested a Travel Board hearing,           in which a hearing is actually held before a VLJ sitting at the RO. Further clarification is necessary as to whether the Veteran presently wants a Travel Board hearing, or would prefer a hearing by videoconference. Once this information is obtained, the RO should duly schedule the requested hearing. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine when he will be available to participate in a hearing before a         Veterans Law Judge of the Board, given his report of a recent military deployment. Also, clarify whether he wants a Travel Board hearing, or hearing by videoconference instead. 

2. Schedule the Veteran for the requested hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on the next page)







These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


